Case: 3:21-cv-00040-TMR Doc #: 1 Filed: 02/02/21 Page: 1 of 5 PAGEID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHO
                              WESTERN DIVISION - DAYTON

   REINER WALKER                                     CASE NO. 3:21-CV-00040
   1677 Big Bear Drive
   Centerville, Ohio 45458                           (REMOVED FROM COMMON PLEAS
                                                     COURT OF MONTGOMERY COUNTY,
                                       Plaintiff,    OHIO, CASE NO. 2020 CV 04983)

   vs.                                               JUDGE

   BED BATH & BEYOND INC.
   C/O Corporation Service Company
   50 West Broad Street, Suite 1330                  NOTICE OF REMOVAL BY
   Columbus, Ohio 43215                              DEFENDANT BED BATH &
                                                     BEYOND INC.
   and

   JANE/JOHN DOE(S) AND
   XYZ CORPORATION
   Address Unknown

   and

   OHIO DEPARTMENT OF MEDICAID
   c/o Joseph McCandlish, Esq.
   150 E. Gay Street, 21st Floor
   Columbus, Ohio 43215

                                  Defendants.



         Defendant Bed Bath & Beyond Inc. (hereinafter referred to as “BBBY”), by and through

 its undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby gives notice

 of the removal of the above-referenced matter from the Common Pleas Court of Montgomery

 County, Ohio, in which it is now pending, to the United States District Court for the Southern

 District of Ohio, Western Division.
Case: 3:21-cv-00040-TMR Doc #: 1 Filed: 02/02/21 Page: 2 of 5 PAGEID #: 2




        1.      This is a personal injury action that was filed in the Common Pleas Court of

 Montgomery County, Ohio on December 29, 2020, bearing Case No. 2020 CV 04983.

        2.      BBBY was served with the Summons and Complaint on January 5, 2021.

        3.      Defendant Ohio Department of Medicaid (“Medicaid”) has been served with the

 Complaint. On January 27, 2021, Medicaid filed its Answer to Plaintiff’s Complaint and a Cross-

 Claim against BBBY.

        4.      Plaintiff Reiner Walker is an Ohio citizen who resides in Centerville, Ohio.

        5.      At the time of the occurrence and at all relevant times, BBBY was and is a New

 York corporation with its principal place of business in New Jersey. BBBY is therefore a citizen

 of the states of New York and New Jersey

        6.      In the Complaint, Plaintiff alleges that, “pursuant to the health insurance held with

 Plaintiff, Reiner Walker, Defendant Ohio Department of Medicaid will pay, should pay, did pay,

 or may have paid some of the Plaintiff’s medical bills from the instant accident.” (Paragraph 18).

 Plaintiff further alleges that Medicaid “is or may be subrogated to a portion of Plaintiff, Reiner

 Walker’s claims against Defendant, Bed Bath & Beyond Inc. and should be required to assert its

 interests or otherwise be forever barred from doing so as to any party hereto.” (Paragraph 19).

        7.      On January 27, 2021, Medicaid filed a Cross-Claim against BBBY seeking

 recovery of amounts it had paid on behalf of Plaintiff Reiner Walker for medical services and care

 as a result of the accident alleged in Plaintiff’s Complaint. Medicaid is therefore a party-plaintiff

 for purposes of Federal Court jurisdiction.

        8.      Medicaid is, in reality, and for purposes of removal, a party plaintiff or involuntary

 plaintiff under Civ. R. 19(A). As a result, Medicaid should be realigned as an intervening plaintiff

 and not a defendant. See Roman v. Barlow, No.2:12-cv-00747, 2012 WL 6594961, at *3 (S.D.




                                                  2
Case: 3:21-cv-00040-TMR Doc #: 1 Filed: 02/02/21 Page: 3 of 5 PAGEID #: 3




 Ohio Dec. 18, 2012) (“The Court concludes that Anthem must be realigned as a plaintiff in this

 case” since “Anthem has a subrogation interest relating to the medical bills it paid as a result of

 injuries sustained in the subject collision”).

        9.        Consent to removal is not required from Medicaid because its interests align with

 that of Plaintiff. Roman v. Barlow, No. 2:12–cv–00747, 2012 WL 6594961, at *4 (S.D. Ohio Dec.

 18, 2012); Kucher v. Exceeding Expectation, Inc., No. 1:12–cv–169, 2012 WL 3308892, at *2

 (N.D.N.Y. Aug.13, 2012); Nationwide Mut. Ins. Co. v. 1400 Hampton Blvd, LLC, Nos 2:10–cv–

 310, 2:10–cv–343, 2010 WL 5476748, at *3 (E.D.Va. Dec.2, 2010).

        10.       Plaintiff Reiner Walker alleges that, as a direct and proximate result of the subject

 incident, he suffered damages and injuries including but not limited to “trauma induced carpal

 tunnel syndrome; left shoulder, wrist and hand strain; numbness; anxiety; depression . . . pain and

 suffering, both physical and emotional; the loss of limitation of the ability to perform basic

 functions, and the injuries will continue to cause pain and suffering in the future and disruption to

 [his] overall life . . . reasonable and necessary medical expenses in an amount in excess of

 $18,224.66, as well as further reasonable and necessary medical expenses which may be incurred

 in the future . . . lost wages. (Paragraph 12 of the Complaint).

        11.       Pursuant to 28 U.S.C. §§ 1441(b) and (c) and 28 U.S.C. § 1332 (a), this lawsuit

 may be removed from the Common Pleas Court of Montgomery County, Ohio to the United States

 District Court For The Southern District Of Ohio.

        12.       Defendant attaches hereto a copy of all process, pleadings and orders on file in said

 state proceeding and a copy of the Notice of Filing Notice of Removal which Defendant will serve

 upon Plaintiff promptly after the filing of this Notice of Removal, pursuant to 28 U.S.C. § 1446(a).

 See Exhibit A.




                                                    3
Case: 3:21-cv-00040-TMR Doc #: 1 Filed: 02/02/21 Page: 4 of 5 PAGEID #: 4




        13.    Defendant will file a copy of the Notice of Removal with the Clerk of Common

 Pleas Court of Montgomery County, Ohio immediately after filing hereof.

        14.    No further proceedings have commenced in this action in the Montgomery County

 Court of Common Pleas.


                                                   Respectfully submitted,


                                                    /s/ Christopher E. Cotter
                                                   Christopher E. Cotter (84021)
                                                   ccotter@ralaw.com
                                                   Roetzel & Andress, LPA
                                                   222 South Main Street
                                                   Akron, OH 44308
                                                   Main: 330.376.2700
                                                   Direct: 330.849.6756
                                                   Facsimile: 330.376.4577

                                                   Phillip M. Sarnowski (96788)
                                                   psarnowski@ralaw.com
                                                   Roetzel & Andress, LPA
                                                   41 South High Street
                                                   Huntington Center, 21st Floor
                                                   Columbus, OH 43215
                                                   Main: 614.463.9770
                                                   Facsimile: 614.463.9792

                                                   ATTORNEYS FOR DEFENDANT
                                                   BED BATH & BEYOND INC.




                                               4
Case: 3:21-cv-00040-TMR Doc #: 1 Filed: 02/02/21 Page: 5 of 5 PAGEID #: 5




                                           PROOF OF SERVICE

         I hereby certify that on this 2nd day of February, 2021, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic
 filing system. Parties may access this filing through the Court’s system. Further, the undersigned
 hereby certifies that the foregoing was served via email pursuant to Civ.R. 5(B)(2)(f) to the
 following:

  Michael L. Wright                                     Joseph McCandlish
  Robert L. Gresham                                     Assistant Attorney General
  Kesha Q. Brooks                                       Collections Enforcement
  130 W. Second Street, Suite 1600                      150 E. Gay Street, 21st Floor
  Dayton, Ohio 45402                                    Columbus, Ohio 43215
  Phone: 937.222.7477                                   514.466.8270
  Fax: 937.222.7911                                     614.752.9070/fax
  mwright@yourohiolegalhelp.com                         Joseph.McCandlish@ohioattorneygeneral.gov
  rgresham@yourohiolegalhelp.com
  kbrooks@yourohiolegalhelp.com                         ATTORNEY FOR DEFENDANT
                                                        OHIO DEPARTMENT OF MEDICAID
  ATTORNEYS FOR PLAINTIFF
  REINER WALKER




                                                          /s/ Christopher E. Cotter
                                                          One of the Attorneys for Defendant




 16200764 _1 116291.0003




                                                    5
